DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0137206 A1; hereinafter “Liu”) in view of Yu (US 2009/0020808 A1, previously cited).
Regarding Claim 1, referring to at least Fig. 9 and related text, Liu teaches an integrated circuit (IC) comprising: a memory region (100), a logic region (300 and 400), and a boundary region (200) integrated into a substrate (10), wherein the boundary region is defined between the memory region and the logic region (paragraphs 8-9); a memory cell structure (102) disposed on the memory region, comprising a pair of select gate electrodes (122) respectively disposed over the substrate and a pair of control gate electrodes (134) disposed on opposite sides of the pair of select gate electrodes (paragraphs 10-13); and a plurality of logic devices (302 and 402) disposed on the logic region, including a first logic device (302) configured to 
Liu does not explicity disclose a recessed gate transistor in the logic region.  Yu teaches an integrated circuit (IC) (figs. 1A-1H), which is in the same field of endeavor to that of Liu, comprising: a logic region (B) having a logic device trench (310) in a substrate (100) (paragraphs 108-110); a logic device (300) including a logic gate dielectric (320) and a logic gate electrode (330) (paragraph 110), wherein the logic gate dielectric is conformally disposed along sidewall and bottom surfaces of the logic device trench of the substrate, and the logic gate electrode is conformally disposed on the logic gate dielectric within the logic device trench in order to improve electrical characteristics of the device in the logic region (fig. 1B and paragraphs 6 and 119).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Liu with that of Yu in order to improve the electrical characteristics of the device in the logic region.  
Regarding Claim 2, Yu teaches wherein the first logic device further comprises: first and second source/drain regions (350S/350D) in the substrate on opposite sides of the first logic gate electrode (paragraph 110); wherein the first and second source/drain regions have top surfaces coplanar with that of the first logic gate electrode (fig. 1B).  
Regarding Claim 8, Liu teaches further comprising: a second logic device (402) comprising a second logic gate electrode (430 in 400) separated from the substrate by a second logic gate dielectric (a combination 20, 22, and 24) (paragraphs 18-19 and 27-29), wherein the second logic device is configured to operate at a second voltage smaller than the first voltage 
Regarding Claim 9, Liu teaches wherein the second logic gate electrode is made of metal (paragraph 27).  
Regarding Claim 10, Liu teaches further comprises: a lower inter-layer dielectric layer (42) disposed between the memory cell structure within the memory region and the plurality of logic devices within the logic region (paragraph 26), wherein the lower inter-layer dielectric layer has a planar top surface even with top surfaces of the pair of control gate electrodes and the second logic gate electrode (fig. 9); an upper inter-layer dielectric layer (52) overlying the lower inter-layer dielectric layer (paragraph 28); and a contact via (54) disposed through the upper inter-layer dielectric layer and the lower inter-layer dielectric layer reaching the first logic gate electrode (paragraph 28).  
Regarding Claim 11, the combined teaching of Liu and Yu teaches further comprising: a logic trench isolation structure (Yu, 105 in B) disposed in the logic region between the first logic device and the second logic device (Liu, fig. 9, 302 and 402), the logic trench isolation structure comprising a dielectric isolation structure (a STI structure) disposed in a logic isolation trench of the substrate (Yu, fig. 1A & paragraph 109); wherein the logic trench isolation structure has a top surface coplanar with that of the first logic gate electrode (Yu, fig. 1A).  
Regarding Claim 12, while the combined teaching of Liu and Yu does not explicilty disclose a third logic device having a third voltage smaller than the second voltage of the second logic device, it is well known in the art to form the logic transistors having different voltages such as HV, MV, LV, etc. in order to perform the logic transistors in the desired voltage 
Regarding Claim 13, Liu teaches wherein the pair of control gate electrodes and the pair of select gate electrodes comprise polysilicon (paragraphs 11 and 13).

Claims 1, 3-4, 6, 8, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0137206 A1; hereinafter “Liu”) in view of Kim (US 2006/0099762 A1, previously cited).
Regarding Claim 1, referring to at least Fig. 9 and related text, Liu teaches an integrated circuit (IC) comprising: a memory region (100), a logic region (300 and 400), and a boundary region (200) integrated into a substrate (10), wherein the boundary region is defined between the memory region and the logic region (paragraphs 8-9); a memory cell structure (102) disposed on the memory region, comprising a pair of select gate electrodes (122) respectively disposed over the substrate and a pair of control gate electrodes (134) disposed on opposite sides of the pair of select gate electrodes (paragraphs 10-13); and a plurality of logic devices (302 and 402) disposed on the logic region, including a first logic device (302) configured to operate at a first voltage (HV) and comprising a first logic gate electrode (330) separated from the substrate by a first logic gate dielectric (a combination of 304, 22, and 24) (paragraphs 18-19 and 27-29).

Regarding Claim 3, Kim teaches wherein the first logic gate electrode comprises polysilicon (paragraph 32).  
Regarding Claim 4, the combined teaching of Liu and Kim teaches wherein the first logic gate dielectric comprises: a stack of oxide layers (Liu, paragraph 18, 304 formed of a multi-layer structure of silicon oxide) conformally disposed one on another and a high K dielectric layer (Liu, paragraph 19, 22 formed of high-k dielectric material) disposed directly on top of the stack of oxide layers (Liu, the first logic gate dielectric including claimed materials as discussed above & Kim, the logic gate dielectric in the logic device trench).  
Regarding Claim 6, Kim teaches further comprising a hard mask layer (29) disposed on the first logic gate electrode within the logic device trench (paragraph 32.  For example, 29 disposed on 27, which is within 25).  

Regarding Claim 26, the combined teaching of Liu and Kim teaches further comprising a hard mask layer (Kim, paragraph 32, a hard mask film 29), a contact etch stop layer (Liu, paragraph 28, a etch stop layer 50), and an inter-layer dielectric layer (Liu, paragraph 28, a ILD 52) stacked on the first logic gate electrode within the logic device trench (Kim, 27, which is within the 25).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-22 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an integrated circuit device recited in claim 18 or claim 21, particularly in combination with the 

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot in view of new ground of rejection as set forth above in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829